PER CURIAM.
Whereas, in cause No. 6160, between the Commissioner of Internal Revenue, petitioner, and Peavy-Bymes Lumber Company, respondent, a judgment was entered by this court on June 30, 1931, denying the petition for review, and whereas, on April .18, 1932, the Supreme Court of the United States reversed the judgment of this court, 51 F. (2d) 163, and issued its mandate to this court with instructions to remand the cause to the Board of Tax Appeals for further proceedings in conformity with the opinion of the Supreme Court in Handy & Harman v. Burnet, Commissioner of Internal Revenue, 284 U. S. 136, 52 S. Ct. 51, 76 L. Ed. 207, now therefore it is ordered that the petition for review be granted, and the cause remanded to) the Board of Tax Appeals for further proceedings in conformity with the mandate of the Supreme Court to this court.